ACCEPTED
                                                                                                                        05-13-01222-CR
                                                                                                              FIFTH COURT OF APPEALS
                                                                                                                        DALLAS, TEXAS
                                                                                                                  1/29/2015 11:19:51 AM


     Dallas County
                                                                                                                             LISA MATZ
                                                                                                                                 CLERK

     Public Defender’s Office
                                                                                                 FILED IN
                                                                                          5th COURT OF APPEALS
                                                                                               DALLAS, TEXAS
                                                                                          1/29/2015 11:19:51 AM
                                                      January 29, 2015
                                                                                                 LISA MATZ
                                                                                                   Clerk



Lisa Matz, Clerk
Fifth Court of Appeals
600 Commerce Street, Suite 200
Dallas, Texas 75202

        Re:      Certification of Compliance with Rule 48.4
                 Angel Espino Palomo v. The State of Texas
                 Trial Court Case No.      F12-63321-H
                 Appellate Court Case No. 05-13-01222-CR

Dear Ms. Matz:

        Pursuant to Rule 48.4, of the Texas Rules of Appellate Procedure, I certify that a copy
of the opinion and judgment in the above styled and numbered cause was sent, certified mail,
return receipt requested, to the Appellant at his last known address. I further certify that,
along with the opinion and judgment, a letter was included in which the Appellant was
advised that he has the right to file a pro se Petition for Discretionary Review under Rule 68
within thirty (30) days of the issuance of the opinion.

                                                      Respectfully,


                                                      /s/ Kathleen A. Walsh
                                                      Kathleen A. Walsh
                                                      Assistant Public Defender


Enclosure: certified mail return receipt
cc: Dallas County District Attorney’s Office, Appellate Division




  133 N. Riverfront Blvd., 9th Floor, LB 2  Dallas Texas 75207-4313  Phone: (214) 653-3550  Fax: (214) 653-3539 
                                                            •                           , , ,
 II Oomplete ifems 1.2, and 3. Also domplete               A. SignatUlJ
    item 4 if Restrictect DelIvery is d~sIred.
 ill print your name and address on the reverse
                                                           X 5> 6.:;p      A <1'::.11   A.fY'             O·Agertt
                                                                                                          o Addressee
    so that we can return the card to yoLi.
 II Attach this card to the back of th6"inailpiecef
    or on the front if space permits.
                                                           D.lsdeliveryaddressdifferentfromitem1? 0 Yes
 1. Article Addressed to:
                                                              If- YES, enter delivery address below: 0 No




                                                           3. Service: Type
                                                              CitCertified MaiJ®   Cl Priority Mail Express'tll
                                                              o Registered         0 Return Receipt for Merchandise
                                                              o Insured Mail        0 Collect on Delivery
                                                           4. Restricted Delivery? (Extra Fee)             0 Yes

 2. Article Number
    (Transfer from service label)                7004 1350 0003 4901 4533
:. PS Form3811, July 201;'                   Domestic Return Receipt